DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remark, filed 10/18/2021, with respect to claim 8 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-7, 9-16, and 18-37 has been withdrawn. 
Allowable Subject Matter
Claims 1-7, 9-16, and 18-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fail to teach or to fairly suggest in response to determining, by the session standby node, that the session master node is down, setting, by the network device, the session standby node as a new session master node for the first network node; and establishing, by the network device, the passive forwarding plane connectivity detection session as a new active forwarding plane connectivity detection session in conjunction with other limitations in independent claims 1, 15, and 26.
In particular, even if the allowed limitations are disclosed, they are contained in too many disparate references to be suitable for combining
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ao et al. (US Pub. No. 2016/0014032) discloses traffic path negotiation in a link aggregation group
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466